Citation Nr: 1241974	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 1946 and from October 1950 to August 1951.  He died in July 2002.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant testified during a hearing before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is of record.

The Board remanded this matter in June 2008, September 2009, April 2010 and August 2011 for further development.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the September 2012 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2002.

2.  The Veteran's death certificate shows that the immediate cause of the Veteran's death was cerebral vascular accident and other contributing conditions listed were history of testicular, bladder and lung cancer.    

3.  The Veteran was not service-connected for any disability at the time of his death.  

4.  The evidence indicates that the Veteran's cause of death was not manifested during the Veteran's period of active service and it has not otherwise been shown to be related to military service to include exposure to ionizing radiation or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In addition, Dependency Indemnity and Compensation (DIC) benefits based on service connection for cause of death require additional VCAA notice requirements.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Id.

After a review of the claims folder, the Board finds that a July 2005 VCAA letter satisfied the duty to notify provisions prior to the initial adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The July 2005 VCAA letter informed the appellant of the general evidence necessary to substantiate her cause of death claim.  As the appellant alleged that the Veteran's death was related to his exposure of ionizing radiation during service, the letter also asked the appellant for specific information to assist in developing that aspect of the claim.  The letter advised the appellant of her and VA's respective duties for obtaining evidence.  Although the appellant was not advised of the criteria for assignment of an effective date in the event of award of the benefit sought, she has not been prejudiced by this notice defect as the decision herein denies the claim.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains some of the Veteran's service treatment records, private treatment records, a private medical opinion, VA written dispensations relevant to radiation exposure, the appellant and Veteran's marriage certificate and the Veteran's death certificate.  

The Board notes that VA did not provide a medical opinion as to any nexus to service of the cause of the Veteran's death pursuant to 38 U.S.C.A. 5103A.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, that the claimant suffered an event, injury of disease in service, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4).  However, the evidence of a link between a current disability and service must be competent.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this case, there is no competent evidence that indicates an in-service event, injury or disease contributed to the cause of the Veteran's death and therefore, VA is not obligated to obtain an opinion as to any nexus to service of the cause of the Veteran's death.  

The Agency of Original Jurisdiction (AOJ) employed the special development procedures applicable to claims based on exposure to ionizing radiation (as set forth in 38 C.F.R. § 3.311).  As discussed in more detail below, such development included the Under Secretary for Benefits requesting an opinion from the Under Secretary for Health.  This opinion adequately addresses the issue of whether the Veteran's testicular, bladder or lung cancer is etiologically related to ionizing radiation exposure during service, citing scientific principles in its rationale.

The Board observes that the record contains the Veteran's June 1943 entrance examination, dental records, service treatment records from August 1943 to December 1943, February 1946 separation examination and August 1951 separation examination; however, all other service treatment records are unavailable.  In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  In July 2005, the RO requested the Veteran's service treatment records and service personnel records from the National Personnel Records Center (NPRC). The RO was informed that the records are presumed to have been destroyed in a fire at a records storage facility and cannot be reconstructed.  The RO obtained a summary of the morning reports of the 1767th Engineering Supply Platoon in an effort to determine the likelihood of the Veteran's exposure to ionizing radiation while stationed in Japan.  The RO made a formal finding of unavailability of the Veteran's service treatment records in an August 2007 memorandum.  The RO informed the appellant that they were unable to obtain a portion of the Veteran's service treatment records and included a list of the service treatment records in their possession. The appellant was notified of the inquiries made by the RO to obtain these records.  In addition, the appellant was asked to submit any of the Veteran's service records that she may have to the RO.  The appellant responded to the letter in August 2007 indicating that she does not have any documents other than the Veteran's discharge papers from World War II, a temporary pass showing that the Veteran was with the 1767th Engineer P/S stationed at Yokohoma, his DD Form 214 from his tour of duty in Korea and a "tattered" map the Veteran used to record his two tours of duty.  She did not send copies of this evidence to the RO. 

In addition, as noted above, this claim was previously remanded in June 2008 to obtain any outstanding private treatment records with respect to the diagnosis of the Veteran's testicular cancer and to provide a VA examination if records relating to treatment and surgery for testicular cancer in 1953 are obtained.  The Board observes that the claims file contains private treatment records dated in March 1961 that show that the Veteran was diagnosed at that time with testicular cancer.  As the evidence revealed that the Veteran was first diagnosed with testicular cancer in 1961 and not in 1953 as alleged by the appellant, the RO did not obtain a VA examination, which is consistent with the Board's June 2008 directives.  Thereafter, the claim was remanded in September 2009, April 2010 and August 2011 in order to develop the appellant's assertion that the cause of death was related to exposure to ionizing radiation to include obtaining a dose assessment from the Under Secretary of Health, if the Under Secretary of Health determined the Veteran was exposed to ionizing radiation, then refer claim to the Under Secretary for Benefits for consideration of whether to determine whether  it is at least as likely as not that the Veteran's history of testicular, bladder and/or lung cancer resulted from exposure to radiation in service, and, if so, obtain a VA opinion on whether any of the cancers noted by the Under Secretary for Benefits to have resulted from exposure to radiation in service contributed substantially or materially to the Veteran's death, combined to cause the Veteran's death or aided or lent assistance to the production of the Veteran's death.  The claims file contains a dose assessment from the Defense Threat Reduction Agency dated in January 2011.  Furthermore, the record contains a medical opinion from the Under Secretary for Benefits.  As the medical opinion from the Under Secretary for Benefits was negative, a VA opinion was not obtained.  Accordingly, the Board finds that there has been substantial compliance with the June 2008, September 2009, April 2010 and August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the appellant's statements and testimony in support of her claim.  The Board has carefully reviewed such statements and it concludes that the appellant has not identified further available evidence not already of record.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

II.  Merits of the Claim for Cause of Death

The appellant contends that the Veteran's testicular cancer, bladder cancer, prostate cancer and/or lung cancer was due to ionizing radiation exposure in service and the cancer(s) contributed to the Veteran's death.  Specifically, she asserts that the Veteran visited Hiroshima while he stationed in Japan and he described to her the devastation that he witnessed after the atomic bomb.  Hearing Transcript at 5.  She also noted that he was issued special glasses to view the atomic bomb.  Id.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2012).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A certificate of death confirms that the Veteran died in July 2002 and lists cerebral vascular accident as the immediate cause of death.  History of testicular, bladder and lung cancer were listed as other contributing conditions.  

The Board notes that the Veteran was not service-connected for any disability at the time of his death in July 2002.  Thus, the Board will consider whether the evidence links the Veteran's active duty service to the cause of his death.

The appellant contends that the Veteran's testicular, prostate, bladder and/or lung cancer was due to the Veteran's exposure to ionizing radiation in service and these cancers contributed to the Veteran's death.  Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.309(d) (2012).  Second, service connection can be established under the general principles of service connection with the assistance of special procedural advantages if the condition at issue is a radiogenic disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.311 (2012).  Finally, service connection can still be established under the general principles of service connection by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Pertinent VA regulation defines a "radiation-exposed veteran" as a veteran who participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty training.  38 C.F.R. § 3.309(d)(3).  There are a number of activities defined as a "radiation-risk activity" including, the occupation of Hiroshima or Nagasaki, Japan by United States forces during the period beginning August 6, 1945 and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3).  The term "occupation of Hiroshima or Nagasaki, Japan by United States Forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions, such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation of war plants or materials.  38 C.F.R. § 3.309(d)(3)(vi).   The Veteran's DD 214 reflects that he was assigned to the 1767th Engineer Parts Supply platoon and arrived in Japan on November 7, 1945.  A January 2006 letter from the Defense Threat Reduction Agency (DTRA) noted that the available historical records did not document the Veteran's presence with the American Occupation Forces in Hiroshima or Nagasaki, Japan.  The letter reveals that morning reports, which were available to reconstruct the pertinent portion of the Veteran's service, indicate that the Veteran's unit debarked from the USS Chara at Otaru, Hokkaido, Japan (approximately 850 miles from Hiroshima and 1,000 miles from Nagasaki) on November 7, 1945.  It was stated that morning reports further indicate that the unit moved from Otaru to Yokohama, Japan on January 17, 1946.  It was reported that the Veteran transferred to the 4th Replacement Depot at Tokyo, Japan, on January 30, 1946 for return to the United States.  The DTRA letter specified that Yokohama and Tokyo are 400 miles from Hiroshima and 550 miles from Nagasaki, Japan.  The Veteran's DD 214 reflects that he departed Japan on February 11, 1946, and arrived in the continental United States on February 23, 1946.  As the Veteran's unit was not located within 10 miles of the city limits of either Hiroshima or Nagasaki between August 6, 1945 and July 1, 1946 and none of the other activities defined as a "radiation-risk activity" pertains to the Veteran's military service, the Veteran is not considered a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3).  Therefore, service connection pursuant to the regulatory presumption of 38 C.F.R. § 3.309(d) is not warranted.

Testicular cancer, bladder cancer, prostate cancer and lung cancer are identified as "radiogenic diseases," meaning a disease that may be induced by ionizing radiation. 38 C.F.R. § 3.311(b)(2)(iv), (xi), (xiii) and (xxiv).   The Veteran's cause of death, cerebral vascular disease is not identified as a radiogenic disease.  When a veteran suffers from a radiogenic disease and was exposed to ionizing radiation in service, VA regulations provide that special procedures should be followed in the development and adjudication of the claim.  38 C.F.R. § 3.311. 

It is important to note that the special procedures laid out in section 3.311 do not create a presumption for service connection.  Principles of service connection still apply which provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires competent evidence showing that there is some causal relationship between a present disability, such as a radiogenic disease, and an event of service, such as exposure to ionizing radiation.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claims file reflects that the RO, in accordance with the procedures set forth in section 3.311, requested an ionizing radiation dose estimate from the DTRA in July 2010 and again in August 2010.  Following receipt of the January 2011 dose estimate, the file was forwarded to the Director Under Secretary for Benefits, and an advisory medical opinion was requested from the Under Secretary for Health. The March 2011 and July 2012 requests reflect that the Under Secretary for Health was provided all dose information obtained from the DTRA. Information regarding the Veteran's service, Veteran's cause of death and other contributing factors as listed on his death certificate, his family medical history, physical attributes, smoking history, and medical history as it pertained to the Veteran's testicular, prostate, bladder and lung cancers was also contained within the request.

An opinion was prepared by the Director of Post 9-11 Environmental Health Program in the Office of Public Health.  The August 2012 report reflects that the physician utilized an epidemiological program , the Interactive Radioepidemiological Program (IREP) developed by the National Institute for Occupational Safety and Health (NIOSH), to calculate the likelihood that exposure to ionizing radiation was responsible for the Veteran's testicular cancer, prostate cancer, bladder cancer and lung cancer.  The results of this program revealed a 99th percentile value for the probability of causation of 0.00 percent for the Veteran's testicular, prostate, bladder and lung cancers.  Thus, it was the Under Secretary for Health's opinion that "it is unlikely that the Veteran's testicular cancer, bladder cancer, prostate cancer, and/or lung cancer can be attributed to radiation exposure while in military service."  Thereafter, the file was returned to the Director of Compensation and Pension who concluded that "there is no reasonable possibility that the [V]eteran's testicular cancer, bladder cancer, prostate cancer, and lung cancer were the result of exposure to ionizing radiation in service" as a result of the August 2012 opinion and the review of the evidence in its entirety.

The Board has conducted a de novo review of the claims file and similarly concludes that the evidence preponderates against finding a causal relationship between the Veteran's testicular, prostate cancer, bladder cancer and/or lung cancer and exposure to ionizing radiation.  While sympathetic to the appellant's claim, the only evidence of record tending to support her claim consists of the appellant's lay statements and a medical opinion from the Veteran's private urologist dated in May 2006.  The appellant's lay assertions cannot be accepted as competent evidence regarding the issue of a nexus in light of the complex scientific and medical issues associated with determining the etiology of cancer and effects of ionizing radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report information of which he or she has personal knowledge, i.e., information that he or she can gather through the senses). 

As for the competent medical evidence of record, the Board finds the opinion prepared on behalf of the Under Secretary for Health to be far more probative than the one provided by the private urologist.  In this regard, the private medical opinion consists of no more than a statement that "the best that [he] can say is that it is probable that exposure to radiation played a role in [the Veteran's] multiple tumors, but to what degree, ect., God only knows."  The urologist failed to cite to any scientific or medical evidence which supports a positive relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Furthermore, the urologist does not state that it is likely (or, at a minimum, at least as likely as not) that the Veteran's cancers were related to radiation exposure.  Rather, he states that it is "probable" and he is unsure to what degree, which is inconclusive and not sufficient to support the claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that is speculative, general or inconclusive in nature cannot support a claim); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (upholding the Board's conclusion that service connection was not warranted when the medical evidence favorable to appellant's claim did little more than suggest a possibility that the veteran's illnesses might have been related to service); see also 38 C.F.R. § 3.311(b)(2).  Accordingly, the Board concludes that this opinion is of low probative value.

Conversely, the August 2012 opinion prepared on behalf of the Under Secretary for Health relies on an epidemiological program that was developed using scientific and medical principles.  Moreover, the final results of this program were obtained using the dose information obtained from the DTRA in 2011 as it represented the maximum doses of ionizing radiation that the Veteran could have received while stationed in Japan and assuming that the Veteran's presence at Hiroshima, Japan on January 30, 1946.  The dose reconstruction was based on worst case assumptions with respect to the Veteran's scenario and for the purposes of calculation, the Veteran's radiation doses were assumed to have been received as a single acute dose in the earliest year of possible exposure (1945).  Thus, any assumptions were made so that the Veteran was afforded maximum probability of causation.  Finally, the August 2012 opinion reflects consideration of those factors deemed relevant to determining whether a veteran's disease resulted from exposure to ionizing radiation as evidenced by the fact that the Director of Compensation and Pension provided all pertinent information in its request for an advisory opinion.  See 38 C.F.R. § 3.311(e).

Despite concluding that the Veteran's testicular, prostate, bladder and lung cancers and cerebral vascular accident are not related to ionizing radiation exposure incurred during service, the Board has considered whether the Veteran's cancers and cerebral vascular accident are related to service on an alternative basis.  However, there is no indication based on lay or medical evidence that the Veteran's cerebral vascular accident, testicular cancer, prostate cancer, bladder cancer and lung cancer manifested during service.  In this regard, the Veteran's separation examinations in February 1946 and August 1952 do not show that the Veteran was diagnosed with testicular cancer, prostate cancer, bladder cancer and/or lung cancer.  Furthermore, there is no indication that the Veteran experienced any cerebrovascular accident during service.  The first medical evidence of a diagnosis of testicular cancer was in 1961, prostate and bladder cancer in 1988 and lung cancer in 1990.  The evidence first indicates that the Veteran had a subdural hematoma in 1999 and an intrachranial hemorrhage in July 2002.  See July 2002 private treatment record.  As such, service connection may not be established on the basis of chronicity or continuity of symptomatology.  Furthermore, the large lapse in time between military service and a diagnosis and/or treatment of the disorders weigh against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In conclusion, the Board finds that the evidence of record indicates that the cause of the Veteran's death and the other contributing conditions are unrelated to his service to include exposure to ionizing radiation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, entitlement to service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


